Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
Regarding claim 1, see Applicant’s arguments pages 8-10, the reference of Yates has been removed and the reference of Darrow has been introduced.
Regarding claims 23-24, see Applicant’s arguments pages 11-12, Examiner disagrees that the first and second surgical boundaries refer to separate surgical targets.  Per Paragraph 0066 & Figure 4 of Bly, the surgical boundaries merely refer to the boundaries of the threshold distances.  For example, if the surgical target exists within the surgical boundary 404 illustrated in Figure 4, then surgical boundary 404 represents the first threshold distance, and surgical boundary 402 represents the second threshold distance.  Here, there exist three mutually exclusive conditions as suggested by the application: the surgical tool can be within both threshold distances, outside the first threshold distance and within the second threshold distance, or outside both threshold distances.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn in response to applicant’s amendment filed 08/02/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-16, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans (US 2017/0156685) in view of Darrow (US 2004/0034297).
Regarding claim 1, Dickhans teaches (Figures 1 & 5) a surgical system comprising:
a surgical tool (bronchoscope 50, Paragraph 0042);
an electromagnetic (EM) sensor (EM sensor 94, Paragraph 0043);
an EM navigation system (EMN system 100, Paragraph 0042) including:
an EM field generator (EM field generator 76, Paragraph 0043) configured to generate an EM field, and an EM tracking system (electromagnetic tracking system 70, Paragraph 0042) configured to track the EM sensor within the EM field; and
a computing device (computing device 80, Paragraph 0043) including a processor (processor 504, Paragraph 0085) and a memory (memory 502, Paragraph 0085) storing instructions which, when executed by the processor, cause the computing device to:
receive a position of a target within the EM field (Paragraph 0052);
Here, the position refers to the initialized position when first registering the location of the EM sensor to the patient’s anatomy.
receive tracking data from the EM tracking system regarding a first position of the EM sensor (Paragraph 0052 & 0062-0063);
Paragraphs 0062-0063 teach that navigating the sensor to the target location comprises continually tracking and displaying the current position of the sensor.  Any position between the initial position and the target position can be considered the first position.
determine that the surgical tool is placed proximate the target to treat the target (treatment target, Paragraph 0064) based on a second position (target location, Paragraph 0064) of the EM sensor.
Here, the target location serves as the second position, in which treatment is performed at the target location.
However, Dickhans fails to disclose determining that the surgical tool has moved with respect to the target after the surgical tool is placed proximate the target to treat the target based on the third position of the EM sensor; and in response to determining that the surgical tool has moved with respect to the target after the surgical tool is placed proximate the target to treat the target, generate an alert.
Darrow teaches:
determining that the surgical tool (invasive device 150, Paragraph 0024) has moved with respect to the target after the surgical tool is placed proximate the target (target region of interest, Paragraph 0024) to treat the target based on the third position of the EM sensor (Paragraph 0024); and
In this circumstance, the third position refers to the position the surgical tool deviates to after being placed proximate the target.
in response to determining that the surgical tool has moved with respect to the target after the surgical tool is placed proximate the target to treat the target, generate an alert (output notification, Paragraph 0032).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Dickhans to include determining that the surgical tool has moved with respect to the target after the surgical tool is placed proximate the target to treat the target based on the third position of the EM sensor; and in response to determining that the surgical tool has moved with respect to the target after the surgical tool is placed proximate the target to treat the target, generate an alert, as taught by Darrow.  Once the surgical tool is navigated to the target, it is equally important that it remains in the target position to effectively treat the target.  If the tool is determined to have moved, the alert allows the user to know that repositioning of the tool is required.
Regarding claim 2, Dickhans in view of Darrow teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:
determine that movement of the surgical tool is greater than a predetermined threshold (Paragraph 0069); and
in response to determining that movement of the surgical tool is greater than a predetermined threshold, cause a display device to display guidance for confirming placement of the surgical tool (Paragraph 0065).
Darrow further teaches determining that the surgical tool has moved with respect to the target (Paragraph 0024).
Regarding claim 3, Dickhans in view of Darrow teach the system according to claim 2, and Dickhans further teaches the guidance for confirming placement of the surgical tool includes instructions to acquire image data of at least a portion of a patient's body (Paragraph 0065).
Regarding claim 4, Dickhans in view of Darrow teach the system according to claim 2, and Dickhans further teaches the guidance for confirming placement of the surgical tool includes instructions to reposition the surgical tool (Step S364, Paragraphs 0064-0065 & 0075).
At step S364, if the system determines if the surgical tool is positioned proximate the target.  If not, the application returns to previous steps that aids in navigation to the target location and device positioning.
Regarding claim 7, Dickhans in view of Darrow teach the system according to claim 2, and Dickhans further teaches the predetermined threshold is based on critical structures proximate the target (Paragraphs 0059, 0061, 0067, & 0069).
Per paragraphs 0059, 0061, & 0067, the system identifies critical structures of the patient’s anatomy, generates a 3D model based on this data, and applies the model to the patient’s respiratory cycle.  Then, paragraph 0069 states the imaging data is used to determine a threshold of movement.
Regarding claim 8, Dickhans in view of Darrow teach the system according to claim 1, and Dickhans further teaches the EM sensor is coupled to the surgical tool (Paragraph 0043).
Regarding claim 9, Dickhans in view of Darrow teach the system according to claim 1, and Dickhans further teaches the EM sensor is coupled to the surgical tool (Paragraph 0043), and wherein determining that the surgical tool has moved after the surgical tool is placed proximate the target includes determining that the EM sensor has moved after the surgical tool is placed proximate the target (Paragraphs 0064 & 0069).
Regarding claim 11, Dickhans in view of Darrow teach the system according to claim 1, and Dickhans further teaches an extended working channel (EWC) (extended working channel 96, Paragraph 0043), wherein the EM sensor is coupled to the EWC, wherein the surgical tool is inserted into the EWC.
Regarding claim 12, Dickhans in view of Darrow teach the system according to claim 11, and Dickhans further teaches determining that the surgical tool has moved after the surgical tool is placed proximate the target includes determining that the EM sensor has moved after the surgical tool is placed proximate the target (Paragraph 0069).
Regarding claim 13, Dickhans in view of Darrow teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:
receive image data of at least a portion of a patient's body (Paragraph 0049);
cause a display device to display the image data (Paragraph 0049); and
cause the display device to display an indication of the first position of the EM sensor on the image data (Paragraph 0052).
Regarding claim 14, Dickhans in view of Darrow teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to receive image data of at least a portion of a patient's body (CBCT imaging, Paragraphs 0069), wherein determining that the surgical tool has moved after the surgical tool is placed proximate the target to treat the target includes determining that the surgical tool has moved after the surgical tool is placed proximate the target to treat the target (Paragraph 0067) based on the image data (Paragraph 0069).
However, Dickhans fails to disclose that the surgical tool is determined to have moved with respect to the target.
Darrow teaches determining that the surgical tool has moved with respect to the target (Paragraph 0024).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dickhans such that the determination of whether the surgical tool has moved is made in reference to the target as taught by Darrow.  By using the target as the frame of reference by which movement is determined, the apparatus can more accurately ensure that the surgical tool is maintained within the desired proximity to the target.
Regarding claim 15, Dickhans in view of Darrow teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to cause a display device to display an indication of movement of the surgical tool when it is determined that the surgical tool has moved after the surgical tool is placed proximate the target (Paragraph 0069).
Regarding claim 16, Dickhans in view of Darrow teach the system according to claim 1, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:
receive image data of at least a portion of a patient's body (Paragraph 0049);
generate a three-dimensional (3D) model of the portion of the patient's body based on the image data (Paragraph 0035);
cause a display device to display the 3D model (Paragraph 0035); and
cause the display device to display an indication of the first position of the EM sensor on the 3D model (Paragraph 0052).
Regarding claim 22, Dickhans in view of Darrow teach the system according to claim 1, and Dickhans further teaches determining that the surgical tool has moved after the surgical tool is placed proximate the target includes determining that movement of the surgical tool is greater than a predetermined threshold (Paragraph 0069).
Darrow further teaches determining that the surgical tool has moved with respect to the target (Paragraph 0024).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dickhans in view of Darrow, as applied to claims 1-2, in further view of Yoon (KR 10-1647467).
Regarding claim 5, Dickhans in view of Darrow teach the system according to claim 2, and Dickhans further teaches the surgical tool is an extended working channel (EWC) (extended working channel 96, Paragraph 0043).
However, Dickhans in view of Darrow fail to disclose removing the first sensor and inserting a second sensor.
Yoon teaches removing a treatment tool from the EWC and inserting a tool including a second EM sensor into the EWC (Abstract).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated inserting a second sensor into the EWC taught by Yoon to the instructions to the system taught by Dickhans.  This can prove useful if the tools perform different functions during the procedure.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans in view of Darrow, as applied to claims 1 & 16, in view of Stolka (US 2015/0148664).
Regarding claim 17, Dickhans in view of Darrow teach the system according to claim 16, and Dickhans further teaches the instructions, when executed by the processor, further cause the computing device to:
cause the display device to display an indication of the position of the target on the 3D model (Paragraph 0036).
However, Dickhans in view of Darrow fail to disclose displaying the distance between the tool and target.
Stolka teaches displaying an indication of a distance between a position of the surgical tool and the position of the target (Paragraph 0053).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have added the distance display taught by Stolka to the display instructions taught by Dickhans.  Doing so would provide a quantifiable value to the operator regarding the distance to the target, improving the quality of the navigation.
Regarding claim 18, Dickhans in view of Darrow, in further view of Stolka, teach the system according to claim 17, and Dickhans further teaches wherein the position of the surgical tool is determined based on the position of the EM sensor (Paragraph 0043).
Regarding claim 19, Dickhans in view of Darrow, in further view of Stolka, teach the system according to claim 17, and Dickhans further teaches the position of the surgical tool is determined based on image data (Paragraph 0052).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dickhans in view of Darrow, in further view of Bly (US 2016/0074123).
Regarding claim 23, Dickhans teaches a method comprising:
detecting a first position of a sensor within a luminal network of a patient as the sensor moves towards a target (Paragraph 0052);
Here, the first position refers to the initialized position when first registering the location of the EM sensor to the patient’s anatomy.
determining that the sensor is at a second position (target location, Paragraph 0064) from the target for treating the target (treatment target, Paragraph 0064);
Here, the target location serves as the second position, in which treatment is performed at the target location.
monitoring the second position of the sensor (step S315, Paragraph 0064).
However, Dickhans fails to disclose determining movement of the sensor from the second position to a third position; determining that the movement of the sensor from the second position to the third position exceeds a second threshold distance from the target; and providing guidance on a user interface for repositioning the sensor when the movement of the sensor from the second position to the third position exceeds the second threshold distance.
Darrow teaches:
determining movement of the sensor (invasive device 150, Paragraph 0024) from the second position to a third position (Paragraph 0024);
As stated above, the second position refers to the target position.  Here, the third position refers to a position that the surgical tool deviates to after being placed in the second position.
determining that the movement of the sensor from the second position to the third position exceeds a second threshold distance (acceptable or predetermined threshold, Paragraph 0030) from the target; and
providing guidance (real-time guidance, Paragraph 0023) on a user interface (interface 123, Paragraph 0024) for repositioning the sensor when the movement of the sensor from the second position to the third position exceeds the second threshold distance (Paragraphs 0024 & 0030).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Dickhans to include determining movement of the sensor from the second position to a third position; determining that the movement of the sensor from the second position to the third position exceeds a second threshold distance from the target; and providing guidance on a user interface for repositioning the sensor when the movement of the sensor from the second position to the third position exceeds the second threshold distance, as taught by Darrow.  Once the surgical tool is navigated to the target, it is equally important that it remains in the target position to effectively treat the target.  If the tool is determined to have moved, the guidance allows the user to reposition the tool at the correct position.
However, Dickhans in view of Darrow fail to disclose a first threshold distance, wherein the second threshold distance is greater than the first threshold distance.
Bly teaches determining if a surgical instrument is within a first (first pre-determined threshold distance, Paragraph 0084) and second threshold distance (second pre-determined threshold distance, Paragraph 0084) from the target location (surgical boundary, Paragraphs 0084 & 0094), wherein the second threshold distance is greater than the first threshold distance (Paragraph 0084).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method steps taught by Dickhans in view of Darrow to include two threshold distances, wherein the second threshold distance is greater than the first threshold distance, as taught by Bly.  There may exist different states based on the distance from the sensor to the target that require multiple threshold distances.  For example, being within a first threshold distance may indicate an ideal distance from the target, exceeding the first threshold distance but being within a second threshold distance may indicate an acceptable, but not ideal distance from the target, and exceeding the second threshold distance may indicate an unacceptable distance from the target.  Communicating this information to the operator may be vital in order to provide the highest-quality treatment to the patient.
Regarding claim 24, Dickhans teaches a system for alerting a user of movement of a tool, the system comprising:
the tool (bronchoscope 50, Paragraph 0042) navigable through a luminal network, the tool including a sensor (EM sensor 94, Paragraph 0043);
a computing device (computing device 80, Paragraph 0043) including a processor (processor 504, Paragraph 0085) and memory (memory 502, Paragraph 0085) configured to receive outputs from the sensor and storing in the memory an application which when executed by the processor, causes the computing device to:
detect a first position of the tool within the luminal network as the sensor moves towards a predetermined target (Paragraph 0052);
Here, the first position refers to the initialized position when first registering the location of the EM sensor to the patient’s anatomy.
determine that the sensor is at a second position (target location, Paragraph 0064) from the predetermined target for treating the predetermined target (treatment target, Paragraph 0064);
Here, the target location serves as the second position, in which treatment is performed at the target location.
monitor the second position of the tool (Paragraph 0052).
However, Dickhans fails to disclose determining movement of the tool from the second position to a third position; and providing guidance on a user interface for repositioning the tool when the movement of the tool from the second position to the third position exceeds a second threshold distance from the predetermined target.
Darrow teaches:
determining movement of the tool (invasive device 150, Paragraph 0024) from the second position to a third position (Paragraph 0024); and
As stated above, the second position refers to the target position.  Here, the third position refers to a position that the surgical tool deviates to after being placed in the second position.
providing guidance (real-time guidance, Paragraph 0023) on a user interface (interface 123, Paragraph 0024) for repositioning the tool when the movement of the tool from the second position to the third position exceeds a second threshold distance (acceptable or predetermined threshold, Paragraph 0030) from the predetermined target (Paragraphs 0024 & 0030).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Dickhans to include determining movement of the tool from the second position to a third position; and providing guidance on a user interface for repositioning the tool when the movement of the tool from the second position to the third position exceeds a second threshold distance from the predetermined target, as taught by Darrow.  Once the surgical tool is navigated to the target, it is equally important that it remains in the target position to effectively treat the target.  If the tool is determined to have moved, the guidance allows the user to reposition the tool at the correct position.
However, Dickhans in view of Darrow fail to disclose a first threshold distance, wherein the second threshold distance is greater than the first threshold distance.
Bly teaches determining if a surgical instrument is within a first (first pre-determined threshold distance, Paragraph 0084) and second threshold distance (second pre-determined threshold distance, Paragraph 0084) from the target location (surgical boundary, Paragraphs 0084 & 0094), wherein the second threshold distance is greater than the first threshold distance (Paragraph 0084).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method steps taught by Dickhans in view of Darrow to include two threshold distances, wherein the second threshold distance is greater than the first threshold distance, as taught by Bly.  There may exist different states based on the distance from the sensor to the target that require multiple threshold distances.  For example, being within a first threshold distance may indicate an ideal distance from the target, exceeding the first threshold distance but being within a second threshold distance may indicate an acceptable, but not ideal distance from the target, and exceeding the second threshold distance may indicate an unacceptable distance from the target.  Communicating this information to the operator may be vital in order to provide the highest-quality treatment to the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793